Suite à cette cession d'intérêts, l'Entrepreneur sera
composé de :

- Atlas Petroleum Exploration Worldwide Ltd :
55%,

- Eurogas International Inc : 45%.

Art. 2 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 18 mars 2010.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 18 mars 2010, portant
autorisation de cession totale d'intérêts dans
le permis de recherche d'hydrocarbures dit
permis « Sfax Offshore ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-03 du 17 août 1999, telle que complétée et
modifiée par la loi n° 2002-23 du 14 février 2002, la
loi n° 2004-61 du 27 juillet 2004 et la loi n° 2008-15
du 18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2005-2879 du 18 octobre 2005,
portant approbation de la convention et ses annexes
signées à Tunis le 20 juillet 2005 par l'Etat Tunisien

d'une part, l'Entreprise Tunisienne d'Activités
Pétrolières et les sociétés «Atlas Petroleum
Exploration Worldwide Ltd» et  «Eurogas

International Inc » d'autre part,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 28 novembre 2003, portant instition d'un permis de
prospection d'hydrocarbures dit permis «Sfax
Offshore» au profit de l'Entreprise Tunisienne
d'Activités Pétrolières en tant que titulaire et des
sociétés «Gaiïher Petroleum Corporation» et
« Eurogas International Inc » en tant qu'entrepreneur,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 21 février
2005, portant extension de la superficie du permis de
prospection d'hydrocarbures dit permis «Sfax
Offshore »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 25 octobre
2005, portant institution d'un permis de recherche
d'hydrocarbures dit permis « Sfax Offshore » au profit
de l'Entreprise Tunisienne d'Activités Pétrolières en
tant que titulaire et des sociétés «Atlas Petroleum
Exploration Worldwide Ltd» et  «Eurogas
International Inc » en tant qu'entrepreneur,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 3 septembre 2008,
portant institution d'une concession d'exploitation
d'hydrocarbures dite concession « Rash El Besh »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 4 juillet 2009,
portant cession partielle d'intérêts des sociétés « Atlas
Petroleum Exploration Worldwide Ltd » et « Eurogas
International Inc » dans le permis de recherche « Sfax
Offshore» au profit de la société « Delta
Hydrocarbons BV » et extension de 2 ans de la
période initiale dudit permis,

Vu l'accord de transfert signé le 3 décembre 2003,
par lequel la société « Gaïher Petroleum Corporation »
a notifié la cession de la totalité de ses intérêts dans le
permis de prospection « Sfax Offshore » au profit de
sa filiale la société «Atlas Petroleum Exploration
Worldwide Ltd »,

Vu la demande déposée le 26 septembre 2009, à la
direction générale de l'énergie, par laquelle la société
«Delta Hydrocarbons BV » a sollicité conformément
à l'article 34 du code des hydrocarbures l'autorisation
de céder la totalité de ses intérêts dans le permis
«Sfax Offshore» au profit des sociétés «Atlas
Petroleum Exploration Worldwide Ltd » et « Eurogas
International Inc »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de ses réunions du 2 octobre
2009,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est autorisée, la cession totale des
intérêts détenus par la société « Delta Hydrocarbons
BV » dans le permis de recherche d'hydrocarbures dit
permis « Sfax Offshore » au profit des sociétés « Atlas
Petroleum Exploration Worldwide Ltd » et « Eurogas
International Inc ».

N°24 Journal Officiel de la République Tunisienne — 23 mars 2010

Page 795
Suite à cette cession d'intérêts, l'Entrepreneur sera
composé de :

- Atlas Petroleum Exploration Worldwide Ltd :
55%,

- Eurogas International Inc : 45%.

Art. 2 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 18 mars 2010.

Le ministre de l'industrie
et de la technologie

Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DES DOMAINES DE L'ETAT
ET DES AFFAIRES FONCIERES

Décret n° 2010-499 du 15 mars 2010, portant
expropriation pour cause d'utilité publique de
parcelles de terre sises au gouvernorat de
Gabès, nécessaires à la construction de
l'autoroute Sfax-Gabès (tronçon de Gabès).

Le Président de la République,

Sur proposition du ministre des domaines de l'Etat
et des affaires foncières,

Vu la loi n° 76-85 du 11 août 1976, portant refonte
de la législation relative à l'expropriation pour cause
d'utilité publique, modifiée et complétée par la loi n°
2003-26 du 14 avril 2003,

Vu le décret n° 2003-1551 du 2 juillet 2003, fixant
la composition, les attributions et les modalités de
fonctionnement de la commission de reconnaissance
et de conciliation en matière d'expropriation,

Vu l'avis des ministres de l'intérieur et du
développement local et de l'équipement, de l'habitat et
de l'aménagement du territoire,

Vu le rapport de la commission de reconnaissance
et de conciliation du gouvernorat de Gabès,

Considérant que les dispositions de l'article 11
(nouveau) de la loi n° 76-85 du 11 août 1976, portant
refonte de la législation relative à l'expropriation pour
cause d'utilité publique, modifiée et complétée par la
loi n° 2003-26 du 14 avril 2003, ci-dessus
mentionnée, ont été accomplies.

Décrète :

Article premier - Sont expropriées pour cause
d'utilité publique, au profit de l'Etat, en vue d'être
incorporées au domaine public routier, pour être mises
à la disposition du ministère de l'équipement, de
l'habitat et de l'aménagement du territoire, des
parcelles de terre sises au gouvernorat de Gabès,
nécessaires à la construction de l'autoroute Sfax-
Gabès (tronçon de Gabès) entourées d'un liséré rouge
sur les plans annexés au présent décret et indiquées au
tableau ci-après :

N° N°de la N° du titre

d'ordre Pole foncier

Superficie
totale de
l'immeuble

Superficie
expropriée

Noms des
Propriétaires ou présumés tels

1 A
du plan TPD
N° 44108

Non =
immatriculée

2h 43a 4lca

Mabrouk Ben Mohamed Ben Haj Ali Abousettar

A
du plan TPD
N°441il

33a 00ca

Abderrahmen Ben Karim Jaouali

3 A =
du plan TPD
N°44112

43a 40ca

Abdessalem Ben Abderrahmen Jaouali

4. A =
du plan TPD
N° 44115

T9a 45ca

Noureddine Ben Abderrahmen Jaouali

5 A =
du plan TPD
N° 44117

O7ca

1- Mohamed 2- Khemaies 3- Hfaiedh enfants de Haj Ali Ben
Abdallah Zidi

6 A =
du plan TPD
N°44118

43a ca

Mohamed Ben Haj Ali Bousettar Zidi

7 A =
du plan TPD
N° 44121

82a 96ca

Khemaïes Ben Haj AÏ Zidi

8. A E
du plan TPD
N° 44122

79a 92ca

Belgacem Ben Ammar Ben Mabrouk Chebar

Page 796

Journal Officiel de la République Tunisienne — 23 mars 2010

N°24
